CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION - OXLEY ACT OF 2002 In connection with the Annual Report of Viosolar Inc. (the "Company") on Form 20-F for the period ending July 31, 2012, and as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Rick Walchuk, Director, President, Treasurer, Chief Financial Officer and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 17, 2012 By: /s/Rick Walchuk Name:Rick Walchuk Title: President, Chief Executive Officer, Treasurer, Chief Financial Officer and Director (Principal Executive Officer and Principal Financial Officer)
